Citation Nr: 0825077	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-21 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches and sinus headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claim.  In July 2007, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge.  When this claim was originally before 
the Board in October 2007, it was remanded for procedural 
purposes.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for migraine headaches and sinus headaches was denied by a 
June 1986 rating decision.  He did not appeal.

2.  The evidence submitted since June 1986 does not relate to 
a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision that denied entitlement to 
service connection for migraine headaches and sinus headaches 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
the June 1986 rating decision that denied entitlement to 
service connection for migraine headaches and sinus 
headaches, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

An RO letter dated in March 2004 informed the veteran of all 
three elements required by 38 C.F.R. § 3.159(b).  This letter 
did not, however, address the information concerning why the 
claim was previously denied.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original March 2004 letter because additional notice was 
provided in a November 2007 letter, which was sent before the 
claim was readjudicated in the February 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  The November 2007 letter told the veteran 
that his claim for service connection for sinus headaches was 
previously denied because his sinus headaches existed prior 
to service and were not aggravated therein.  While this 
letter did not explain that the prior claim for service 
connection for migraine headaches was denied on the basis 
that there was no current disability, this is harmless error, 
as the veteran as told that in order to substantiate his 
claim, he had to provide evidence showing that he had a 
current disability. 

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records, 
and provided him with a hearing.  In claims to reopen 
previously denied claims, assistance does not include 
providing a medical examination or obtaining a medical 
opinion unless new and material evidence has been submitted.  
38 C.F.R. § 3.159(c)(4)(i).  Here, no examination is afforded 
the veteran because, as discussed below, new and material 
evidence has not been submitted.  Therefore, no further 
examination seeking an opinion regarding the veteran's 
migraine headaches is necessary to satisfy the duty to 
assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II. New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).   The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 
3.304(b) (2007).

The veteran's claim of entitlement to service connection for 
migraine headaches and sinus headaches was denied by a June 
1986 rating decision.  At the time of the June 1986 decision, 
the evidence of record included the veteran's service medical 
records, VA treatment records dated from 1984 to 1985, and a 
hearing transcript from May 1986.

The veteran's service medical records showed complaints of 
frequent or severe headaches on his induction examination in 
January 1961.  The examiner noted infrequent headaches.  The 
veteran complained of headaches for five or six months in 
September 1961.  He was treated for sinus headaches in 
October 1962.  On separation examination in November 1962, 
the veteran again reported frequent or severe headaches.  The 
examiner noted frequent headaches due to sinus condition.  

During VA hospitalization from April to June 1984 and again 
in August 1984, the veteran complained of headaches.  No 
headache disorder was diagnosed.

During his May 1986 hearing, the veteran reported that he had 
migraine headaches during service and probably sought 
treatment within one year of discharge from service, although 
he could not recall the exact date that he began treatment. 

The claim was denied in June 1986 on the basis that sinus 
headaches existed prior to service and were not aggravated 
therein; and on the basis that migraine headaches were not 
shown by the medical evidence of record.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated June 20, 1986.  He did not appeal.  Therefore, 
the June 1986 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

The veteran filed a claim to reopen in February 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2007).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2007).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence obtained since the June 1986 rating decision 
includes a March 1986 letter from Kurt M. Brandt, M.D., VA 
treatment records dated from August 1999 to May 2006, and a 
hearing transcript from July 2007.  
  
In March 1986, Dr. Brandt indicated that he had treated the 
veteran on several occasions within the past year for 
multiple psychosomatic problems, including headaches.  An 
August 1999 VA treatment note shows that the veteran 
complained of a headache.  He also made a statement to a VA 
examiner in April 2006 that one of his medicines had caused a 
headache in the past.  

During his July 2007 hearing, the veteran reported that he 
has had migraine headaches since 1961 and that he has sought 
treatment from VA nurses, who gave him extra strength 
painkillers.  

The veteran's contentions that he has migraine headaches that 
had their onset during active service are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1986, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, the claim was denied in June 1986 on the 
basis that sinus headaches existed prior to service and were 
not aggravated therein, and on the basis that migraine 
headaches were not shown by the medical evidence of record.  
The evidence submitted since June 1986 is new in that it had 
not previously been submitted.  None of the new medical 
records show a diagnosis of migraine headaches.  At no point 
during treatment has a medical opinion suggested that the 
veteran's pre-service sinus headaches were aggravated during 
service, or that he currently has migraine headaches that had 
their onset during service or are related to an in-service 
disease or injury.  This evidence is not material because it 
does not tend to show that the veteran has migraine 
headaches, or that his pre-existing sinus headaches were 
aggravated by service.  The new medical records show only 
that the veteran complained of headaches many years after 
service.  Accordingly, the new evidence of record fails to 
provide a reasonable possibility of substantiating the 
veteran's claim, and therefore does not provide a basis for 
reopening the claim.  See 38 C.F.R. § 3.156 (2007).

The Board acknowledges the veteran's contentions that his 
claims file was tampered with.  However, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties." United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  Here, the veteran's mere 
assertion that his file was tampered with is not sufficient 
to rebut the presumption of regularity in the administrative 
process.  The veteran's service medical records appear 
complete, including his induction and separation 
examinations, as well as treatment throughout the duration of 
his military service.  Further, these records indicate that 
the veteran had headaches upon both induction and separation, 
and that he was treated for sinus headaches.  There is no 
indication that the content of these records has been changed 
or that records have been removed.  Thus, the Board is 
satisfied that the veteran's claims file is complete and has 
not been tampered with in any way. 

As new and material evidence has not been submitted, the 
veteran's petition to reopen his previously denied claim for 
entitlement to service connection for migraine headaches and 
sinus headaches is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for migraine headaches and sinus headaches is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


